                   Case 1:17-cv-00915-HBS Document 30 Filed 09/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOHN SAVINO,
                                                                      Decision and Order
                                   Plaintiff,
                                                                       17-CV-915 (HBS)
              v.                                                           Consent
COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.


       On June 7, 2019, the Court issued a Decision and Order in which it granted plaintiff’s motion

for judgment on the pleadings, vacated the Commissioner’s final determination, and remanded the

case for further administrative proceedings. Dkt. No. 19. On September 20, 2019, in accordance

with a stipulation between the parties, Dkt. No. 23, the Court awarded plaintiff attorney fees in the

amount of $6,688.37 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. Dkt. No. 24.

       On July 14, 2020, plaintiff’s counsel filed a motion for an award of attorney fees in the amount

of $26,946.80, pursuant to 42 U.S.C. § 406(b). Dkt. Nos. 25, 29. Plaintiff’s counsel advises that on

June 27, 2020, the Commissioner issued a Notice of Award, based on a favorable decision, totaling

$107,787.20 in past-due benefits. Dkt. No. 25-2 at 2; Dkt. No. 28 at 2 n.1. Of that amount, the

Commissioner withheld 25 percent—$ 26,946.80—to pay any duly approved attorney fee.

       Plaintiff’s counsel has set forth details in the motion explaining the time spent on the case and

how the amount sought is consistent with the attorney-client contract, the amount of time spent on

the case, prevailing rates for the type of work performed, and the statutory cap for fees. After

reviewing the motion papers, the Court finds that the request is in fact consistent with statutory

authority and with cases that have addressed similar requests. See generally, e.g., Gisbrecht v. Barnhart,
                Case 1:17-cv-00915-HBS Document 30 Filed 09/18/20 Page 2 of 2

535 U.S. 789 (2002); Wurzer v. Comm’r, No. 15-CV-6528 CJS, 2019 WL 3821897 (W.D.N.Y. Aug. 14,

2019); Barone v. Saul, No. 13-CV-896, 2019 WL 3296616, at *2 (W.D.N.Y. July 23, 2019).

       Accordingly, the motion is granted. Plaintiff’s counsel is hereby awarded $26,946.80 in

attorney fees under 42 U.S.C. § 406(b). Upon receipt, Plaintiff’s counsel shall remit the previously

awarded EAJA fee to plaintiff. See Wurzer, 2019 WL 3821897, at *2 (“Fee awards under both the

EAJA and § 406(b) may be awarded, but the claimant’s attorney must refund the claimant the amount

of the smaller fee.”).

       SO ORDERED.

                                       /s/Hugh B. Scott
                                       Hon. Hugh B. Scott
                                       United States Magistrate Judge
DATED: September 17, 2020




                                                 2
